               Case 2:17-cv-01854-MJP Document 69 Filed 01/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          THE UNIVERSITY OF                                   CASE NO. C17-1854 MJP
            WASHINGTON, et al.,
11                                                              MINUTE ORDER
                                    Plaintiffs,
12
                    v.
13
            DEPARTMENT OF DEFENSE, et al.,
14
                                    Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            The Court has received and reviewed the Parties’ Joint Status Report. (Dkt. No. 68.) IT
19
     IS ORDERED that, by no later than February 15, 2021, the Parties shall provide the Court with a
20
     stipulated notice of dismissal with prejudice, or, if settlement is not reached, with a joint status
21
     report setting out a proposed schedule for the remaining issues to be determined by the Court.
22
            The clerk is ordered to provide copies of this order to all counsel.
23
            Filed January 19, 2021.
24


     MINUTE ORDER - 1
             Case 2:17-cv-01854-MJP Document 69 Filed 01/19/21 Page 2 of 2




 1                                        William M. McCool
                                          Clerk of Court
 2
                                          s/Paula McNabb
 3                                        Deputy Clerk

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
